                                          Case 3:20-cv-02690-MMC Document 23 Filed 08/24/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      G.G., a minor by and through his                  Case No. 20-cv-02690-MMC
                                         Guardian Ad Litem, Stefanie Gulick,
                                  8                                                        ORDER GRANTING UNITED STATES
                                                        Plaintiff,                         OF AMERICA'S MOTION TO DISMISS
                                  9                                                        OR STRIKE; AFFORDING PLAINTIFF
                                                 v.                                        LEAVE TO FILE AMENDED
                                  10                                                       COMPLAINT; CONTINUING CASE
                                         UNITED STATES OF AMERICA, et al.,                 MANAGEMENT CONFERENCE;
                                  11                                                       VACATING HEARING
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant United States of America's Motion, filed July 20,
                                  14   2020, "to Dismiss and in the Alternative Strike Portions of Plaintiff's Complaint." Plaintiff
                                  15   G.G. has filed opposition, to which the United States has replied. Having read and
                                  16   considered the papers filed in support and in opposition to the motion, the Court deems
                                  17   the matter suitable for determination on the parties' respective written submissions,
                                  18   VACATES the hearing scheduled for August 28, 2020, and rules as follows:
                                  19          1. As the United States asserts, and plaintiff acknowledges (see Pl.'s Opp. at 4:2-
                                  20   3), the only proper defendant in the above-titled action is the United States. Accordingly,
                                  21   defendants Open Door Community Health Clinic and Steffen Lassen will be dismissed.
                                  22          2. As the only remaining defendant is the United States, and each of plaintiff's
                                  23   claims is brought pursuant to the Federal Tort Claims Act ("FTCA"), plaintiff's jury
                                  24   demand will be stricken. See Nurse v. United States, 226 F.3d 996, 1005 (9th Cir. 2000)
                                  25   (holding jury trials "impermissible in FTCA claims").
                                  26          3. To the extent the First Claim for Relief, titled "Negligence," is based on a theory
                                  27   that plaintiff's injuries are the result of the United States' alleged failure to "properly train
                                  28
                                          Case 3:20-cv-02690-MMC Document 23 Filed 08/24/20 Page 2 of 3




                                  1    and supervise employees" (see Compl. ¶ 27(e); see also Compl. ¶ 27(f)), the First Claim

                                  2    for Relief is subject to dismissal. Specifically, any such claim is barred by the

                                  3    discretionary function exception to the FTCA, as plaintiff fails to "allege facts which would

                                  4    support a finding that the challenged actions are not the kind of conduct that can be said

                                  5    to be grounded in the policy of the regulatory regime." See United States v. Gauberts,

                                  6    499 U.S. 315, 324-25 (1991); see also id. at 332 (holding plaintiff failed to state FTCA

                                  7    claim where "nothing in [plaintiff's] complaint effectively alleg[ed] that the discretionary

                                  8    acts performed by [government employees] were not entitled to the exception"); Nurse,

                                  9    226 F.3d at 1001-02 (holding "supervision and training" fall "squarely within the

                                  10   discretionary function exception"; explaining exception applies where challenged acts

                                  11   "involve an element of judgment or choice" and the "judgments and choices . . . are those

                                  12   grounded in social, economic, and political policy").1
Northern District of California
 United States District Court




                                  13          4. The Second Claim for Relief, titled "Negligent Supervision [and] Training," is, as

                                  14   its title indicates, based on a theory that plaintiff's injuries are the result of the United

                                  15   States' alleged negligent supervision and training of employees (see Compl. at 8:23-25;

                                  16   ¶¶ 32, 33, 36),2 and is subject to dismissal for the reasons stated above.

                                  17          5. The Third Claim for Relief, titled "Res Ispa Loquitor," is subject to dismissal.

                                  18   Res ipsa loquitor is an evidentiary doctrine by which a plaintiff may seek to establish a

                                  19   negligence claim. See Wilson v. United States, 645 F.2d 728, 730 (9th Cir. 1981)

                                  20   (holding "application of the doctrine of res ipsa loquitor simply makes it permissible to

                                  21   draw an inference of negligence from a set of facts"). It is not itself a "stand-alone cause

                                  22   of action." See E.J. v. United States, 2013 WL 6072867, at *3 (N.D. Cal. November 14,

                                  23
                                              1
                                  24           In his opposition, plaintiff asserts that "because there are mandatory directives to
                                       supervise and train Health Center employees in statutes, regulations, and policies that
                                  25   are explained in [a] compliance manual, the discretionary [function exception] does not
                                       apply." (See Pl.'s Opp. at 8:24-26.) As the complaint contains no reference to any
                                  26   mandatory directives, however, the Court does not consider such argument at this time.
                                              2
                                  27            As the United States observes, the Second Claim for Relief appears to be
                                       duplicative of the First Claim for Relief to the extent the First Claim for Relief is based on
                                  28   a theory of negligent supervision and training.

                                                                                       2
                                          Case 3:20-cv-02690-MMC Document 23 Filed 08/24/20 Page 3 of 3




                                   1   2013) (dismissing "res ipsa loquitor" claim without prejudice to plaintiff's arguing doctrine

                                   2   applies to support existing negligence claim).

                                   3                                           CONCLUSION

                                   4          The United States' motion to dismiss or, in the alternative, strike is hereby

                                   5   GRANTED, as follows:

                                   6          1. Plaintiff's claims against Open Door Community Health Clinic and Steffen

                                   7   Lassen are hereby DISMISSED.

                                   8          2. Plaintiff's jury demand is hereby STRICKEN.

                                   9          3. To the extent the First Claim for Relief is based on claims of negligent

                                  10   supervision and negligent training, the First Claim for Relief is hereby DISMISSED with

                                  11   leave to amend.

                                  12          4. The Second Claim for Relief is hereby DISMISSED with leave to amend.
Northern District of California
 United States District Court




                                  13          5. The Third Claim for Relief is hereby DISMISSED.

                                  14          6. If plaintiff wishes to file a First Amended Complaint, plaintiff shall file it no later

                                  15   than September 11, 2020. If plaintiff does not file a First Amended Complaint by the

                                  16   deadline provided, the above-titled action will proceed on the remaining portions of the

                                  17   First Claim for Relief.

                                  18          In light of the above, the Case Management Conference is hereby CONTINUED

                                  19   from October 9, 2020, to November 20, 2020, at 10:30 a.m. A Joint Case Management

                                  20   Statement shall be filed no later than November 13, 2020.

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: August 24, 2020
                                                                                                  MAXINE M. CHESNEY
                                  24                                                              United States District Judge
                                  25

                                  26

                                  27

                                  28
                                                                                       3
